1    ASHLEY M. SIMONSEN (Bar No. 275203)
     COVINGTON & BURLING LLP
2    1999 Avenue of the Stars
3    Los Angeles, CA 90067-4643
     Telephone: +1 (424) 332-4782
4    Facsimile: +1 (424) 332-4749
     Email: asimonsen@cov.com
5
     SIMON J. FRANKEL (Bar No. 171552)
6    COVINGTON & BURLING LLP
7    Salesforce Tower
     415 Mission Street, Suite 5400
8    San Francisco, CA 94105-2533
     Telephone: + 1 (415) 591-6000
9    Facsimile: + 1 (415) 591-6091
     Email: sfrankel@cov.com
10

11   KATHRYN E. CAHOY (Bar No. 298777)
     COVINGTON & BURLING LLP
12   3000 El Camino Real
     5 Palo Alto Square, 10th Floor
13   Palo Alto, CA 94306-2112
     Telephone: + 1 (650) 632-4700
14
     Facsimile: + 1 (650) 632-4800
15   Email: kcahoy@cov.com

16   Attorneys for Defendant Facebook, Inc.

17
                                    UNITED STATES DISTRICT COURT
18
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
19
                                         SAN FRANCISCO DIVISION
20

21
     WILLIAM F. DOSHIER and                             Civil Case No.: 3:20-cv-00170-WHA
22
     DOTSTRATEGY, CO.,
23
            Plaintiffs,
24                                                      NOTICE OF SUBSTITUTION OF
            v.                                          COUNSEL AND [PROPOSED] ORDER
25
     FACEBOOK, INC.,
26

27          Defendant.

28

     NOTICE OF SUBSTITUTION OF COUNSEL                                   Case No.: 3:20-cv-00170-WHA
     AND [PROPOSED] ORDER
1           Pursuant to Civil Local Rules 5-1(c)(2)(E) and 11-5, Defendant Facebook, Inc. (“Facebook”)

2    hereby requests court approval to substitute the law firm of Covington & Burling LLP as its counsel of

3    record in this action and to permit the withdrawal of its current counsel of record at Boies Schiller

4    Flexner LLP.

5           Pursuant to this substitution, Facebook also requests that all notices, filings, and other documents

6    in this action be served on the following counsel:

7
            Ashley M. Simonsen (Bar No. 275203)
8           COVINGTON & BURLING LLP
9           1999 Avenue of the Stars
            Los Angeles, CA 90067-4643
10          Telephone: +1 (424) 332-4782
            Facsimile: +1 (424) 332-4749
11          Email: asimonsen@cov.com
12          Simon J. Frankel (Bar No. 171552)
13          COVINGTON & BURLING LLP
            Salesforce Tower
14          415 Mission Street, Suite 5400
            San Francisco, CA 94105-2533
15          Telephone: + 1 (415) 591-6000
            Facsimile: + 1 (415) 591-6091
16
            Email: sfrankel@cov.com
17
            Kathryn E. Cahoy (Bar No. 298777)
18          COVINGTON & BURLING LLP
            3000 El Camino Real
19          5 Palo Alto Square, 10th Floor
            Palo Alto, CA 94306-2112
20
            Telephone: + 1 (650) 632-4700
21          Facsimile: + 1 (650) 632-4800
            Email: kcahoy@cov.com
22

23

24

25

26

27

28
      NOTICE OF SUBSTITUTION OF COUNSEL                       2                     Case No.: 3:20-cv-00170-WHA
      AND [PROPOSED] ORDER
1          We hereby agree to the foregoing substitution,
2
     DATED: April 13, 2020                      BOIES SCHILLER FLEXNER LLP
3

4                                               /s/ Martha Goodman
5                                               Martha Goodman

6

7
           We hereby agree to the foregoing substitution,
8

9    DATED: April 13, 2020                      COVINGTON & BURLING LLP

10

11                                              /s/ Ashley Simonsen
                                                Ashley Simonsen
12

13

14         Facebook hereby agrees to the foregoing substitution,

15
     DATED: April 13, 2020                      FACEBOOK, INC.
16

17                                              /s/ Holly Tambling
                                                Holly Tambling
18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF SUBSTITUTION OF COUNSEL                      3         Case No.: 3:20-cv-00170-WHA
     AND [PROPOSED] ORDER
1                                               ATTESTATION

2           Pursuant to Civil L.R. 5-1(i)(3), Ashley Simonsen hereby attests that concurrence in the filing of

3    this document has been obtained from each of the above signatories.

4

5

6    Dated: April 13, 2020                        COVINGTON & BURLING LLP

7
                                                  By: /s/ Ashley Simonsen
8                                                     Ashley Simonsen
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      NOTICE OF SUBSTITUTION OF COUNSEL                     4                     Case No.: 3:20-cv-00170-WHA
      AND [PROPOSED] ORDER
1                                           [PROPOSED] ORDER

2           Pursuant to the foregoing, IT IS HEREBY ORDERED THAT:

3           The law firm of Covington & Burling LLP is substituted as counsel of record in this action for

4    defendant Facebook, Inc. in place and instead of Boies Schiller Flexner LLP.

5

6    Dated: April ___,
                  20 2020                        _______________________________
                                                 Hon. William Alsup
7                                                United States District Court Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      NOTICE OF SUBSTITUTION OF COUNSEL                    5                     Case No.: 3:20-cv-00170-WHA
      AND [PROPOSED] ORDER
